Citation Nr: 1526592	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for gout.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to notify and assist the Veteran in the development of facts pertinent to this claim. See 38 C.F.R. § 3.159.

Initially, the Veteran claimed that his gout is related to his military service.  In his April 2013 notice of disagreement, he claimed that his gout is caused by the medications he takes for his service-connected hypertensive cardiovascular disease (CAD).  The Board notes that he has not yet been afforded a VA examination in conjunction with his claim of service connection for gout.  VA treatment records show that a current diagnosis of gout.  Given his allegations, an examination to secure an opinion as to whether his gout is caused or aggravated by the medications he takes for his service-connected hypertensive CAD is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as the Veteran has not been afforded VCAA compliant notice of the information and evidence needed to substantiate a claim of secondary service connection, and this matter is being remanded for other development, he should also be sent the appropriate notice for his secondary service connection claim.

Accordingly, the case is REMANDED for the following:

1. The AOJ must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for gout on a secondary basis (secondary service connection).

2. The AOJ must secure any and all updated medical records (i.e., those not already in the record), including records of VA evaluations and/or treatment the Veteran has received for gout.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his gout.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is it at least as likely as not (a 50% or better probability) that his gout is related to his service?  

(b) If not, is it at least as likely as not (a 50% or better probability) that the Veteran's gout is caused by the medications he takes for his service-connected hypertensive cardiovascular disease with chronic kidney disease?

(c) If not, is it at least as likely as not (a 50% or better probability) that the Veteran's gout is aggravated (permanently worsened) by the medications he takes for his service-connected hypertensive cardiovascular disease with chronic kidney disease?

If the examiner finds that the Veteran's gout was not caused, but was aggravated by such medications, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




